 290DECISIONSOF NATIONALLABOR RELATIONS BOARDDawson Cabinet Company,Inc. and Lois Gastineau.Case 17-CA-7101-2February 17, 1977DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn October 26, 1976, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent and counsel forthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Dawson CabinetCompany, Inc., Carterville,Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.'Respondent contends the Administrative Law Judge'stheory forfinding that Gastineau was unlawfully discharged was not embodied in theallegationof thecomplaint and that the allegation should be dismissed forlack of noticeWe believe,however,that the issue of whether Gastineau wasdischarged for refusing to work in protest of unequal pay was fully litigatedand the misconduct found clearly related to the conduct specifically allegedand therefore find no ment in Respondent's contention. SeeInternationalLongshoremen'sAssociation,AFL-CIO, Local 814 (West GullfMaritimeAssociation),215 NLRB 459,463-464 (1974)DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This mattercame on for hearing at Joplin, Missouri, on August 19,1976, upon the General Counsel's complaint, the principalallegation of which is that Respondent discharged LoisGastineau on February 13, 1976, in violation of Section8(a)(l) of the National Labor Relations Act, as amended,26 U.S.C. § 151,et seq.The complaint, as amended, alsoalleges incidents of interrogation and creating the impres-sionof surveillance in violation of Section8(a)(1).Upon the record as a wholes including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:228 NLRB No. 47FINDINGS OF FACT1.JURISDICTIONDawson Cabinet Company, Inc., is a Missouri corpora-tion engaged in the manufacture and wholesale distributionof furniture products. In the course of its business,Respondent annually ships goods, products, and materialsvalued in excess of $50,000 directly to customers outside theState of Missouri. Respondent is now, and at all timesmaterial herein has been, an employer engaged in interstatecommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Factual BackgroundThere is little real dispute concerning the material facts inthismatter, the parties principally disputing the emphasis,timing, and legal conclusions to be drawn from those facts.The following summation is based upon the generallycredible testimony of all the witnesses.Respondent is a family owned and operated businesswith the two principal bosses, James and Gary Dawson,being brothers. The total work force in early 1976 wasapproximately 22 individuals of whom about 16 worked inproduction. Of this number approximately seven or eightwere women. While Respondent has three productiondepartments, and while the employees are generally as-signed to specific jobs, it does appear that all the employees,from time to time, worked in the different departments. Theuncontradicted testimony of Lois Gastineau is that thewomen worked at jobs interchangeably with the men.Lois Gastineau had been first employed by RespondentinMarch 1973. Between that time and her discharge onFebruary 13, 1976, she had two breaks in her employmentand had been rehired. She was considered to be a goodemployee and was apparently reasonably close to theDawson family, at least insofar as she was asked by theDawson's for recommendations on prospective employeesand the like.At the time of her discharge Gastineau was earning $2.50per hour, being one of the two highest paid womenemployees.At that time there were at least two maleemployees, both of whom had less seniority at the plant, didsimilar work to Mrs. Gastineau, and were earning $2.75 perhour.Itwas this discrepancy which lead Mrs. Gastineau andConstance Everitt to complain about sex discriminationwith the Wage and Hour Division of the Department ofLabor, which they did in mid-September 1975. This fact,however, was unknown to the Company until on or aboutJanuary 22, 1976.At a state unemployment compensation hearing onEveritt's discharge, she stated that she had filed such acomplaint.Everittmade no mention at this time thatGastineau had joined with her.Thus, as of January 22, the Company knew that sexdiscrimination charges had been filed, however, no contactup to that time had been made with the Company by the DAWSON CABINET COMPANY291Wage and Hour Division,nor indeed was such contactmade until subsequent to Gastineau's discharge.On January 22, following his return from the Everitt'sunemployment compensation hearing,JamesDawsonapproached Gastineau and engaged her in conversationconcerning the hearing that he had just been to and the sexdiscrimination charge.Gastineau testified thatDawsonsaid,"What do you think you are doing to us" as heslammed down Everitt's personnel file. Dawson does notrecall saying anything like that,but in any event,did admitto a conversation with Gastineau concerning the wage ratedifferential between men and women,which he attemptedto explain.On January 26, Mrs.Gastineau had a conversation withGary Dawson in a small office near the production area.During this,three subjects were discussed,two of whichrelated to other plant personnel and have no bearing onMrs. Gastineau's discharge.The third subject discussed washer grievance that the Company was paying men more thanwomen for doing the same work.While Mrs. Gastineau andGary Dawson gave somewhat different versions of thisconversation,they are in agreement that one of the itemsdiscussed was her feeling that the women should be gettingequal pay with men for doing the same jobs.Then on February 13, Mrs. Gastineau reported for workat the usual time and began her usual job of operating therip saw.This is principally a two person operation.The sawoperator puts the wood into the saw which is taken out andstacked by a person referred as "catcher"or "off-bearer."Gastineau's regular catcher was Bonnie Asbell who, it wasknown,every few months had to take off work a couple ofhours to see a physician.It happened that the morning ofFebruary 13 was one of these occasions and sometimebetween 9:30 and 10 she did leave.Following the break that occurred about that timeRaymond Shields,the production foreman,approachedGastineau and advised her that he would take over her jobas rip saw operator and that she would be the catcher.Gastineau said something at that time about"Nobody isgoing to take my job from me."According to Shields he then wentto GaryDawson whosaid that he did not have time to get involved in a problemof this sort.Dawson told Shields to assign Gastineau to thejob of a rougher.Shields returned to Gastineau and told herto do the rougher job. She said that she would not unlessshe got the same pay as the men who did rougher work.Shields then took Gastineau to the office where hertermination interview took place.Those present at one timeor another were James Dawson,Gary Dawson, andRaymond Shields.Shields was there at first,left for a shorttime and returned.James Dawson was not there initially.Toward the end of the interview Gary Dawson left to gether check.While there is some dispute in precisely what was said, bywhom and at what point in the interview,all parties agreethat Gastineau stated that she was refusing to perform therougher job to which she was assigned because she wouldnot be paid the same as the men doing that work.At sometime dunng the interview her filing sex discrimi-nation charges came up.Gastineau states that upon tellingJames that she had already filed a sex discrimination chargewith the Wage and Hour Division he fired her.James, onthe other hand,said she was fired prior to the time she saidshe had filed such a charge.In any event,the principal matter of discussion wasGastineau's refusal to work because she was not receivingequal pay with the men.James did ask her if she would quitand she replied no. He asked her to sign a statement thatshe was refusing to do the job which she declined. And heasked her to repeat these statements before a fourth witnesswhich she also refused to do.Thus,on the morning of February 13,1976,LoisGastineau refused to perform a job to which she had beenassigned.The reason for her refusal was because she did notreceive the same pay as the men who were performing thiswork.As a result,she was taken to the office,interviewedby the principal officers of Respondent operating the plant,and was discharged.B.IssueThe principal issue framed by the complaint and answeriswhether Lois Gastineau engaged in protected concertedactivity and whether such activity was the precipitatingcause of her discharge on February 13. In addition, certainstatementsare alleged to be violations of Section8(a)(1).C.Analysis1.LoisGastineau'sdischargeAmong other things,Section 7 of the Act guarantees toemployees the right"to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection...."And Section 8(a)(1) proscribes any acton the part of an employer which interferes with, restrains,or coerces employees in the exercise of the rights guaran-teed by Section 7.Thus if Gastineau's activity is of the typecontemplated by Section 7 and if she was discharged forhaving engaged in it, then the Company thereby violatedSection 8(a)(1).The General Counsel argues that Gastineau and Everittfiled a charge of sex discrimination with the Wage andHour Division of the Department of Labor and it was forthis that she was discharged.Respondent argues that shewas discharged for cause because (a) she refused therougher assignment and (b)she did not get along withShields.The General Counsel contends that the Company knewthat Gastineau had joined with Everitt in filing the chargebecause she said so just prior to being terminated.Respon-dent says that Gastineau did not make this statement untilafter she had been fired,although admitting it took placeduring the termination interview.Without resolving precisely when Gastineau stated thatshe had filed the equal pay charge,it is clear that she wasbrought to the office on February 13 for the purpose ofbeing terminated and prior to any company knowledge thatshe had filed the charge.At least there is no evidence ofcompany knowledge prior to February 13.While I find pretextuous Respondent'sassertion thatGastineau's personal problems with Shields was a factor inher discharge,I likewise find that filing the equal pay 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge was not the cause.Nevertheless,from the totalfactual situation I conclude that the precipitating cause ofher discharge was related to her allegation of sex discrimi-nation,only one aspect of which was filing the charge.Another aspect was Gastineau's refusal to work at a job inwhich she would be paid less than the men doing the samework.By January 22, the Company knew that sex discrimina-tion charges had been filed by Everitt.On that day JamesDawson and Gastineau had discussed this matter. ByJanuary 26 Gastineau had complained to Gary Dawsonabout two or three matters relating to conditions ofemployment,particularly including the wage differentialbetween men and women.Then on February 13, Gastineau refused a job assign-ment specifically because she would not be earning thesame pay as men who performed that work.In fact,men with less seniority than Gastineau were paid25 cents an hour more than she. Such at least wasGastineau's testimony undenied by the Respondent. Ofcourse whether there was in fact a violation of Title VII isnot critical to a determination of this matter.What ismaterial is that Gastineau thought she was being discrimi-nated against because of her sex and the Company knewshe thought so.Itwas in this context that Gastineau's terminationinterview occurred.There is no question that she was takenby Supervisor Shields to the office because she told him thatshe refused to do an assigned job unless she was paid thesame as the men doing the work. During this interviewJames did in fact ask her either to resign or to sign astatement to the effect that she was refusing to perform anassigned job. During this interview she did in fact say thatshe had filed a sex discrimination charge with the Wage andHour Division after that subject was brought up by James.Whether Gastineau told of having filed the charge prior tobeing discharged or afterward does not particularly matter.What matters is that Gastineau was discharged becauseshe refused to perform a job assignment. This fact cannotbe taken in a vacuum but must be considered in light of atotal situation.She refused to perform the rougher job toprotest lack of equal pay and the Company'sprincipalsknew this.Gastineau's activity in refusing to perform the rougherjob was tantamount to a work stoppage in support of alegitimate grievance-lack of equal pay for equal work.Such activity- a work stoppage in support of agrievance concerning conditions of employment- isprotected,absent a showing of substantial actual harm tothe Company.E.g.,PlastiliteCorporation,153 NLRB 180(1965);-American Truck Stop, Inc.,218 NLRB 1038 (1975).It should be noted that Gastineau did not refuse to do herusual ripsaw job, and was always willing to perform it. Therefusal to do the rougher job was scarcely harmful to theCompany,and I find was protected activity under Section 7if it is also concerted.The question therefore is whether Gastineau's ratherindividual act was as a matter of law concerted.It is myconclusion that it was. Gastineau was attempting tovindicate the rights of women employees of Respondentunder Title VII of the Civil Rights Act. Thus, even thoughshe was acting alone at the time that she engaged in thework stoppage, as a matterof lawit is concertedactivity.Thiswas more than simply an individual concerned with anindividual matter.As partof her ongoing determination toseek for all women at the plant equalpay forequal work,Gastineau engaged in a work stoppage for which she wasdischarged.The Board has held that an individual who protests hisemployer's noncompliance with a Federal statute "isengaged in concertedactivity forthemutual aid andprotection of the employer's employees similarly situated."G. V.R. Inc.,201 NLRB 147 (1973).2.The other 8(axl) violationsThe General Counsel also alleged interrogation concern-ing employees'protected concerted activity and creation ofthe impression of surveillance of that activity.The allega-tions of interrogation concern James Dawson's conversa-tion with Gastineau on January 22, when he returned fromthe unemployment compensation hearing;and Gary Daw-son's conversation with Gastineau when she told him ofcertain grievances she had on January 26. The creation ofimpression of surveillance is alleged to have occurredduring the termination interview on February 13.While the statements of James and Gary Dawson mayhave been"interrogation" in the broadest sense of theword,they contained no threat.There was no real patternof employer hostility. There was nothing in these state-ments which reasonably could be taken as a determinationon the part of the Dawsons to seek information in order totake action against employees. These conversations oc-curred in a casual context.Gastineau was the moving forceon January 26.There is no evidence that the alleged"interrogations"inspired fear.Given in these circumstances I conclude thathowever the conversations are characterized,they were notcoercive in light of the surrounding circumstances and werenot, therefore, violative of Section 8(axl).Blue FlashExpress,Inc.,109 NLRB 591 (1954).To conclude otherwisewould be tantamount to concluding that at no time can arepresentative of management discuss anything related towages, hours,and other conditions of employment with anemployee.Finally, there is simply nothing even in Gastineau'sversion of the termination interview which would lead tothe conclusion that Dawson created the impression ofsurveillance of employees'protected concerted activities. Itherefore will recommend that the complaint be dismissedinsofar as it alleges interrogation and creation of theimpression of surveillance.CONCLUSIONS OF LAW1.Dawson Cabinet Company,Inc., is anemployerengaged in interstate commercewithin themeaning ofSection 2(2), (6), and (7) of the Act.2.Respondent violated Section8(a)(1) of the Act bydischargingLoisGastineauon February 13, 1976,becauseshe had engaged in concertedactivity protected by Section7 of the Act. DAWSON CABINET COMPANY2933.Respondent did not violate Section 8(a)(1) by inter-rogationon January 22 and 26, or by creating theimpressionof surveillance of employees' concerted activityon February 13, 1976.4.Respondent's unfair labor practice is an unfair laborpractice affectingcommercewithin the meaning of Section2(2), (6), and (7) of the Act.REMEDYHaving found that Respondent has engaged in the unfairlabor practice set forth above, an order will be recommend-ed that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. Respondent will be orderedto reinstateLois Gasti-neauto her former job or, if that job no longer exists, to asubstantially equivalent position of employment, and tomake her whole for any loss of wages and other benefits shemay have sufferedas a resultof the discriminationagainsther in accordance with the formula set forth in F. W.WoolworthCompany,90NLRB 289 (1950); andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Based upon the foregoing findings of fact, and conclu-sions of law, the record as a whole and in accordance withSection 10(c) of the National Labor Relations Act, I herebyissue thefollowing recommended: iORDERThe Respondent, Dawson Cabinet Company, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise interfering with, restraining,or coercing employees in the exercise of the rights guaran-teed them by Section 7 of the National Labor RelationsAct.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed them by Section 7 of the Act.2.Take the following affirmative action:(a) Offer to Lois Gastineauimmediateand full reinstate-ment toher former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges and make her wholefor any loss of earnings in the manner set forth in thesection of this Decision entitled "Remedy"(b) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, allpayroll records,socialsecurity payment records, timecards,personnel records and reports and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this Order.(c) Post at its Carterville, Missouri, facility copies of theattached notice marked "Appendix."2 Copies of said noticeon forms provided by the Regional Director for Region 17,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by it immediately uponreceipt thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify theRegionalDirector for Region 17, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.The complaint in all other respects is hereby dismissed.1In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rulesand Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.2 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the right toparticipate, it has been found that we have engaged incertain conduct in violation of the National Labor Rela-tions Act. In order to remedy that conduct we are postingthis notice and we are giving our assurance to employeesthat we will not interfere with the rights that they have andthat they do have the following rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representativesof their own choosingTo act together for collective bargaining orother mutual aid or protection, andTo refrain from any or all these things.WE WILL NOT discharge or in other manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL offer immediate reinstatement to LoisGastineau to her former job or, if that job no longerexists, to a substantially equivalent job, and make herwhole for any loss of wages or other benefits as a resultof the discrimination against her plus interest.DAWSON CABINETCOMPANY, INC.